DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-13 have not been further treated on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altarac US 2007/0225712.
	Regarding Claim 1, Altarac discloses a spinal construct (Fig 9a-9e) comprising: 
at least one member (#174b) that defines a first implant cavity (#194b) and a second implant cavity (#196b) oriented transverse to the first implant cavity (Fig 9a, 9c, 

    PNG
    media_image1.png
    424
    449
    media_image1.png
    Greyscale

Regarding Claim 2, Altarac discloses the at least one member includes a hook configuration that defines the first implant cavity (Fig 9a-9e, right end of member #174b, circled below) defines a hook that defines the first implant cavity (#194b). 

    PNG
    media_image2.png
    437
    556
    media_image2.png
    Greyscale

Regarding Claim 3, Altarac discloses the lock comprises a provisional locking element (#175b, paragraph 113 locking element provides for an implant/rod to “snap-first” onto the first implant cavity for provisional locking, final locking accomplished via screw #184b, paragraph 114) that extends into the first implant cavity (paragraph 114, 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest, in particular of hooks having various locking features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773